In an action brought on by a motion for summary judgment in lieu of complaint, the defendant Anthony B. Dacchille appeals from stated portions of an order of the Supreme Court, Richmond County (Sangiorgio, J.), dated November 21, 1995, which, inter alia, in effect denied those branches of his motion which were (1) to direct the assignees of the plaintiff, Gateway State Bank, to file a satisfaction piece, (2) for an accounting, (3) for the return of surplus money, and (4) for discovery.
Ordered that the order is modified by deleting the provision thereof which denied that branch of the motion of the appellant which was to direct the assignees of the plaintiff, Gateway State Bank, to execute and file a satisfaction piece and substituting therefor a provision granting that branch of the *563motion; as so modified, the order is affirmed insofar as appealed from, without costs or disbursements.
Under the circumstances the Supreme Court should have granted that branch of the appellant’s motion which was to direct the assignees of the plaintiff, Gateway State Bank, to execute and file a satisfaction piece. Miller, J. P., Sullivan, Florio and Luciano, JJ., concur.